Title: Enclosure: Joseph C. Cabell to Robert G. Scott, 13 December 1817
From: Cabell, Joseph Carrington
To: Scott, Robert G.


                        
                            Dear Sir,
                            Richmond
13th Decr 1817.
                        
                        You recollect, no doubt, that when you introduced, at the last session of the General Assembly, the resolution for publishing the Bill “providing for the establishment of primary schools, Academies, Colleges and an University,” I suggested to You the propriety of amending the resolution, so as to embrace in it other documents which are contained in the Pamphlet, printed & distributed by the President & Directors of the Literary Fund.
                        I then expected that the destination of the Literary Fund would be decided at the present session of the Legislature: and I thought it would be useful to place in the public view, during the recess, the various schemes of public education which had been proposed, in order to attract attention to the subject, and to draw forth the views of and suggestions of men of reflection throughout the state. These objects were stated & explained in the debate which took place in the Senate on the passage of the Resolution.
                        In the course of the last summer, I found, from a conversation I had with Mr Jefferson, that he was of opinion that the primary schools might be provided for, on a plan differing from any I had then heard of, and calling for from no appropriation from the Literary fund. Whereupon I earnestly requested him to commit his ideas to paper and to throw them into the form of a bill, in order that I might readily avail the state of such of them as might be approved at the approaching session of the Legislature. He was kind enough to comply with my request and shortly thereafter sent me a Bill entituled “An Act for establishing elementary Schools.”
                        Subsequent to that period, I had another interview with him, in which I requested him to amplify the Bill, and to extend its provisions to Colleges and an University. With this request he also complied, and in a short time, enclosed me a new & enlarged Bill, entituled, “A bill for establishing a system of public education.” At the same time he sent the plan of a College, which had been drawn by him for the purpose of shewing that the Buildings would not cost more than the sum allotted for that purpose in the Bill.
                        I was informed that in arranging the counties into Collegiate districts a leading object with the Author was to place every parent in the state, within a day’s ride of the College of his respective district.
                        In his letter accompanying the “Bill for establishing Elementary schools,” Mr Jefferson observed, “I wish it to be understood that I do not intermeddle with public affairs. It is my duty and equally my wish to leave them to those who are to feel the benefits & burthens of measures. The interest I feel in the system of education & wards, has seduced me into the part I have taken as to them, and still attaches me to their success.”
                        In the letter accompanying the “Bill for establishing a system of public education,” he says, “Take it and make of it what you can, if worth any thing. I meddle no more with it. There is a time to retire from labour and that time is come with me. It is a duty as well as the strongest of my desires to relinquish to younger hands the government of our bark and resign myself as I willingly do to their care.”
                        On subjects of such importance and difficulty as those embraced in these bills there will be various opinions. But all that read them must admit agree, that they are drawn with great ability, and throw great light on the subjects to which they relate.
                        I have brought these papers with me to the seat of Government, with the intention of shewing them to the friends of literature and science, under the impression that in doing so, I might render a service to the country. I have already exhibited them to several, and promised to shew them to others, in which number is yourself: but having to leave town, I shall be unable to call on the various persons who have asked a perusal of them.
                        I have therefore determined to desire the favor of you to take charge of the two enclosed papers which are copied from the original Bills in my possession, together with the accompanying plan of a College. You will be at liberty to make extracts and to avail yourself of the ideas they contain, in so far as you may think the public welfare might thereby be promoted. And I must also request the favor of you to exhibit them to any member, or to the committee of Schools & Colleges, if they should be called for: and when you have done with them, to return them to me.
                        In addition to the preceding papers, I have procured some hints & sketches on the same subjects from some enlightened gentlemen of my acquaintance: they were hastily thrown on paper in a form not intended for publication: but should you feel a desire to see them, they shall be at your service.
                        
                            I am, Dr Sir, respectfully yours,
                            Joseph C. Cabell
                        
                    